Per Cur.
The witnesses" offered were competent; the judgment must be reversed.
Note. — In Jervois v. Hall, 1 Wils. 17, this point came before the court, but no opinion was expressed by the court, and the cause went off cn another ground. In 4 T. R. 760, the law is laid down by Judge Buller contrary to the opinion expressed in the present case, and the evil was in some degree remedied by the Stat. 37 Geo. III., c. 29. See Sid. 192; 2 Lev. 231, 6; 1 Vern. 254; 2 Vern. 317 ; Vent. 351; 4 Mod. 48 ; Rex v. Prosser, 4 T. R. 17 ; Rex v. S. Lynn, 5 T. R. 664; 6 T. R. 157 ; 1 Esp. 175 ; Peake N. P. 153 ; 2 East 559 ; 1 Johns. 486, 577; 1 Day 35, 78. Lord Camden’s celebrated opinion in the case of Loe, ex dem Hindson, v. Kersey, in 1 Day 41; Nason v. Thatcher, 7 Mass. 398.
Cited in Overs, of Orange v. Overs, of Springfield, 1 South. 186; Peck v. Freeholders of Essex, Spenc. 467.